                                          Entered on Docket
                                          May 03, 2021
                                          EDWARD J. EMMONS, CLERK
                                          U.S. BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF CALIFORNIA


1
2                                      The following constitutes the order of the Court.
                                       Signed: May 3, 2021
3
4
5
                                        _________________________________________
                                        William J. Lafferty, III
6                                       U.S. Bankruptcy Judge

7
8                            UNITED STATES BANKRUPTCY COURT
9                            NORTHERN DISTRICT OF CALIFORNIA
10                                    OAKLAND DIVISION
11
12   In re                               )     Lead Case No. 18-42169 WJL
                                         )
13   GERALYNNE MARIE LONGMIRE,           )     Chapter 7
                                         )
14                     Debtor.           )
                                         )     Adversary Proceeding No. 18-04110
15                                       )
                                         )
16   JUDD KESSLER,                       )
                                         )
17                     Plaintiff,        )     HEARING HELD:
                                         )
18                v.                     )     DATE:                    February 17, 2021
                                         )     TIME:                    10:30 a.m.
19   GERALYNNE M. LONGMIRE,              )     LOCATION:                220
                                         )                              1300 Clay Street
20                     Defendant.        )                              Oakland, CA 94604
                                         )                              VIA TELECONFERENCE
21
22                                    AMENDED OPINION
23   William J. Lafferty, III, U.S. Bankruptcy Judge
24           This matter came for hearing via teleconference on
25   February 17, 2021, on the Motion for Partial Summary Judgment
26   ("MPSJ") filed by Defendant Geralynne M. Longmire ("Defendant").
27   Alexander J. Kessler of the law firm Grant & Kessler, APC appeared
28   for Judd Kessler, Trustee of Ingodwe Trust, the Plaintiff



Case: 18-04110    Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06       Page 1 of
                                         50
1    ("Plaintiff") in this action.             Hugo Torbet appeared for the
2    Defendant.     At the conclusion of oral argument the Court took the
3    matter under submission.         For the reasons set forth below, the
4    Court GRANTS the MPSJ in part, and DENIES it in part, as moot.
5    I.   FACTUAL BACKGROUND
6         In early 2016, Defendant needed to refinance a maturing loan
7    secured by real property at 215 El Pinto in Danville, California
8    (the "Property") that she owned and served as her residence.                       She
9    engaged Russell Roesner ("Roesner"), a real estate broker, to
10   assist her in this effort.          Roesner reached out to Plaintiff, a
11   very experienced real estate lender of whom Roesner had become
12   aware through mutual acquaintances, to see if he would be willing
13   to make a short-term loan, at a high interest rate, secured by the
14   Property.     The loan was, ostensibly, to be a "bridge" loan, to
15   provide Defendant with time to sell or refinance the Property.
16        As part of the process of documenting the loan transaction,
17   Defendant executed certain documents which were provided for
18   Plaintiff's review by Roesner, and were delivered to Plaintiff at
19   the closing of the loan.         These documents included a Business
20   Purpose/Commercial Loan Application (the "Loan Application"), a
21   Borrower's Certification & Authorization ("Borrower's
22   Certification"), a Declaration of Occupancy, an Occupancy
23   Statement, and a Borrower's Purpose Statement.                Defendant also
24   provided Plaintiff with a copy of a Final Opinions of Value
25   performed by Associates Appraisal Group in Irvine, California that
26   represented the market value of the Property, as of May 11, 2015,
27   to be $2,520,000 (the "Appraisal").             The Loan Application, the
28   Appraisal, the Borrower's Certification, the Declaration of


                                                -2-
Case: 18-04110    Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 2 of
                                         50
1    Occupancy, the Occupancy Statement, and the Borrower's Purpose
2    Statement will each be described in greater detail infra, and may
3    be referred to, collectively, as the "Loan Documents."
4         In addition to the Loan Documents, and after a telling
5    exchange of emails between Roesner and Defendant and between
6    Roesner and Plaintiff, Roesner also delivered to Plaintiff a letter
7    from Defendant dated March 8, 2016 (the "March 8 Letter") that
8    described Defendant's intention to vacate the Property and to
9    reside with her mother at 110 Kingswood Circle, Danville,
10   California.
11        In the course of the pre-funding discussions and negotiations,
12   Roesner also delivered numerous emails to Plaintiff describing
13   Defendant's circumstances, the need for a loan, and the terms
14   requested (amount, duration, interest rate).
15        After resolving a subordination issue that is of no
16   consequence to this matter, the Plaintiff and the Defendant's
17   transaction (the "Loan") closed on March 25, 2016.                The Loan was in
18   the principal amount of $1,850,000, with an annual interest rate of
19   10.9%, and a term of six months.           Regular monthly payments were
20   $16,804.17.
21        As will also be described in greater detail below, Plaintiff
22   asserts that Defendant made numerous false statements in the Loan
23   Documents, including with respect to her income, the value of the
24   Property, her residence at the Property and her purpose in
25   obtaining the Loan.
26        Defendant failed to make any payments on the Loan, and did not
27   sell or refinance the Property.           As a result, Plaintiff exercised
28   his right under a Deed of Trust to foreclose on the Property in


                                               -3-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 3 of
                                        50
1    February 2017, and, when Defendant failed to vacate the Property,
2    Plaintiff filed an unlawful detainer action to evict her.
3    Eventually, Plaintiff obtained $1,810,000 at a sale conducted on
4    February 28, 2018, an amount that was considerably less than the
5    amount then due on the Promissory Note that Defendant had provided
6    to Plaintiff.
7           Plaintiff commenced an action in state court against Defendant
8    and Roesner, based on issues similar to those asserted in this
9    proceeding.     Roesner defaulted in that action, and reached a
10   settlement with Plaintiff whereby Roesner sold his home and paid
11   Plaintiff a significant amount to resolve the fraud claims against
12   him.
13          Defendant filed a voluntary petition for relief under chapter
14   7 of the Bankruptcy Code on November 13, 2018.
15          Plaintiff initiated this adversary proceeding by filing a
16   Complaint on November 13, 2018, followed by an Amended Complaint on
17   November 30 (for convenience, the "Complaint").                 The Complaint
18   raises five nondischargeability causes of action under 11 U.S.C. §
19   523(a)(2).     Plaintiff's First, Second, and Third Claims for Relief
20   allege that Defendant made false representations regarding her
21   place of residence, the value of the Property, and Defendant's
22   income.     The Fourth Claim for Relief alleges that Defendant
23   committed loan fraud, although this Claim for Relief was dismissed
24   without leave to amend by the Court in its Order Granting in Part
25   and Denying in Part Defendant's Motion to Dismiss.                 Order Granting
26   & Den. Def.'s Mot. Summ. J. 2, ECF No. 54.               Finally, the Fifth
27   Claim for Relief asserts that Plaintiff's anti-SLAPP fee awarded in
28


                                                -4-
Case: 18-04110    Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 4 of
                                         50
1    state court is nondischargeable under § 523(a)(6) as arising from
2    Defendant's willful and malicious acts.
3         As this Opinion disposes of the First, Second, and Third
4    Claims for Relief, only the Fifth Claim for Relief remains for
5    further disposition.       Although the Court previously denied
6    Defendant's Motion for Partial Summary Judgment on the Fifth Claim
7    for Relief, Defendant has continued to question the basis for that
8    ruling, albeit without seeking to appeal that ruling or to move the
9    Court for "reconsideration" under Federal Rules of Bankruptcy
10   Procedure 9023 or 9024.        Since Defendant's counsel's assertions
11   about the Court's prior ruling reveal a profound and abiding
12   misunderstanding of the relevant legal principles and the case law
13   articulating those principles, as a courtesy to the parties, the
14   Court will shortly hereafter issue a further Memorandum on those
15   issues.
16        The Court notes that Plaintiff's Complaint suffers from being
17   conclusory and imprecise as to when false statements were made, who
18   made them, and which statements were made orally and which in
19   writing.    However, Defendant did not file a motion to dismiss based
20   on such vagaries, or for a more definite statement, and the
21   Complaint remains the operative document for deciding the
22   Defendant's MPSJ.      To the extent that issues not raised in the
23   pleadings have been modified by the parties' express or implied
24   consent, as allowed under Rule 15 of the Federal Rules of Civil
25   Procedure, and in a light most favorable to the non-moving party,
26   the Court will treat those issues as raised by the pleadings and
27   determine them accordingly.         Fed. R. Civ. P. 15(b)(2); United
28


                                               -5-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 5 of
                                        50
1    States v. Gila Valley Irrigation Dist., 859 F.3d 789, 804 (9th Cir.
2    2017).
3    II.   PROCEDURAL BACKGROUND
4          On January 28, 2020, at the request of the Court in order to
5    establish the amount of damages recoverable, if any, in this action
6    under fraud theories, Plaintiff filed a Motion for Summary Judgment
7    Re Damages (the "Plaintiff's Damages Motion") against Defendant,
8    which was set for hearing on February 25.              Mot. Summ. J. Re
9    Damages, ECF No. 93.       Subsequently, Defendant filed a Motion for
10   Partial Summary Judgment (the "523(a)(6) Motion"), solely
11   addressing Plaintiff's 11 U.S.C. § 523(a)(6) claim, the Fifth Claim
12   for Relief, and a Counter Motion for Summary Judgment (the "Counter
13   Motion").    523(a)(6) Mot., ECF No. 95; Counter Mot., ECF No. 108.
14   The Court heard all three motions on February 25, denying
15   Defendant's 523(a)(6) Motion and taking the Plaintiff's Damages
16   Motion and Defendant's Counter Motion under submission.
17         On April 10, 2020, the Court entered an Order on Plaintiff's
18   Damages Motion and Defendant's 523(a)(6) Motion and Counter Motion,
19   in which the Court made a number of findings and conclusions,
20   before directing the parties to provide further briefing as to two
21   discreet issues concerning the measure of damages.                Order Pl.’s
22   Damages Mot. & Def.’s 523(a)(6) Mot. & Counter Mot., ECF No. 130.
23   After multiple delays and continuances related to the pandemic, the
24   parties finally submitted their additional briefing between
25   September 30 and October 21.         After reviewing the parties'
26   briefing, the Court found that it could not rule as a matter of law
27   due to the briefing not being entirely responsive and remaining
28


                                               -6-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 6 of
                                        50
1    factual disputes, and denied each party's Motion for Summary
2    Judgment Re Damages.1
3          In the meantime, on February 26, 2020, Defendant filed her
4    MPSJ, and supporting declarations and pleadings, and set it for
5    hearing on March 25, 2020.         Def.'s MPSJ, ECF Nos. 119-24.            On March
6    7, the Court issued an Order Granting Plaintiff's Ex Parte Motion,
7    which removed Defendant's MPSJ from the calendar until Plaintiff's
8    Damages Motion and Defendant's Counter Motion were addressed.
9    Order Granting Ex Parte Mot., ECF No. 127.              After denying
10   Plaintiff's Damages Motion and Defendant's Counter Motion, the
11   Court scheduled a Status Conference for January 6, 2021.                   At the
12   Status Conference, the Court agreed to schedule briefing and oral
13   argument on Defendant's MPSJ.            Plaintiff submitted his Opposition
14   ("Plaintiff's Opposition") on January 27, 2021, along with an
15   Objection and Motion to Strike the Declaration of Russell Roesner
16   ("Plaintiff's Objection"), Defendant filed a Reply ("Defendant's
17   Reply") on February 3, and the Court heard oral argument on
18   February 17.    Pl.'s Opp'n, ECF No. 153; Pl.'s Obj. & Mot. Strike,
19   ECF No. 154; Def.'s Reply, ECF No. 155.             This Opinion responds to
20   the briefing and oral argument on Defendant's MPSJ.
21         The Court has jurisdiction over this matter pursuant to 28
22   U.S.C §§ 1334(b) and 157(b)(2)(I), and the General Order of
23   Reference promulgated by the United States District Court for the
24   Northern District of California (G.O. 24).              Venue is appropriate in
25   this district pursuant to 28 U.S.C. § 1409(a).
26
           1
27           In any event, based on the Court's disposition of the First, Second and
     Third Claims for Relief in this Opinion, there will be no claims for damages on
     those claims, and the issues addressed in the Motions for Summary Judgment Re
28   Damages are moot.


                                               -7-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 7 of
                                        50
1          This Opinion constitutes the Court’s Findings of Fact and
2    Conclusions of Law as set forth in Federal Rule of Bankruptcy
3    Procedure 7052.
4    III. RELEVANT LEGAL STANDARDS
5          Summary judgment is appropriate when the record shows that no
6    genuine dispute of material fact exists, and the moving party is
7    entitled to judgment as a matter of law.               Fresno Motors, LLC v.
8    Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2014).                       The
9    moving party must support its position by "citing to particular
10   parts of materials in the record."             Fed. R. Civ. P. 56(c)(1)(A).
11   If the moving party carries its burden of production, the non-
12   moving party must produce enough evidence to create a genuine issue
13   of material fact.       Nissan Fire & Marine Ins. Co., Ltd. v. Fritz
14   Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000) (citation omitted).
15   Facts that affect the ultimate outcome of the case, under
16   substantive law, are material facts.             Anderson v. Liberty Lobby,
17   Inc., 477 U.S. 242, 248 (1986).
18         At this stage "the judge's function is not himself to weigh
19   the evidence and determine the truth of the matter but to determine
20   whether there is a genuine issue for trial."                Id. at 249.      "Where
21   the record taken as a whole could not lead a rational trier of fact
22   to find for the non-moving party, there is no genuine issue for
23   trial."     Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
24   475 U.S. 574, 587 (1986).
25   IV.   PLAINTIFF'S OBJECTION TO ROESNER'S DECLARATION IS OVERRULED.
26         As a preliminary matter, the Court must address Plaintiff's
27   Objection.     Pl.’s Obj., ECF No. 154.          Plaintiff claims that
28   Roesner's declaration (the "Roesner Declaration") should be struck


                                                -8-
Case: 18-04110    Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 8 of
                                         50
1    and not considered due to a lack of credibility.                Plaintiff alleges
2    that Roesner was suffering from mental health issues around the
3    time of the Declaration and that Roesner holds personal animosity
4    toward Plaintiff, due to a judgment Plaintiff obtained against him.
5    Plaintiff further objects on the basis that Plaintiff was not able
6    to cross-examine Roesner about his Declaration.                Plaintiff's
7    Objection is supported by the declaration of Plaintiff's counsel
8    ("Alex Kessler's Declaration").
9         The Court does not find any good grounds to strike Roesner's
10   Declaration.    First of all, as Defendant noted in her Reply,
11   Roesner's Declaration was already submitted in support of both
12   Defendant's 523(a)(6) Motion and Counter Motion without objection
13   from Plaintiff, and both of those matters have been decided by the
14   Court.
15        Second, declarations may be used to support a summary judgment
16   motion, so long as they are "made on personal knowledge, set out
17   facts that would be admissible in evidence, and show that the . . .
18   declarant is competent to testify on the matters stated."                   Fed. R.
19   Civ. P. 56(c)(4).      Plaintiff has not alleged that Roesner's
20   Declaration was not made on personal knowledge or that the facts
21   set out in the Declaration would not be admissible as evidence at
22   trial.   To the extent Plaintiff attempts to question Roesner's
23   competence to testify, Plaintiff has failed to allege any facts
24   that would call into question Roesner's competence at the time that
25   Roesner's Declaration was made.           Alex Kessler's Declaration points
26   to statements made by Roesner, in a "Set Aside Motion" in state
27   court, detailing his mental health struggles.               However, even if
28   these statements were substantively relevant, they were made more


                                               -9-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 9 of
                                        50
 1   than six months prior to the date of Roesner's Declaration, and
 2   they do not call into question Roesner's competence at the time of
 3   the Declaration.
 4        Third, Plaintiff claims Roesner's Declaration should not be
 5   considered due to concerns of credibility based on two events that
 6   happened at Roesner's deposition.             First, Plaintiff asserts that,
 7   before the deposition, Roesner yelled at his wife to stop talking
 8   to Plaintiff and Plaintiff's counsel.              Second, he asserts that
 9   Roesner refused to proceed with the deposition, because Roesner was
10   uncomfortable proceeding without his attorney in the presence of
11   Plaintiff and Plaintiff's counsel.
12        At summary judgment, a "party may object that the material
13   cited to support or dispute a fact cannot be presented in a form
14   that would be admissible in evidence."               Fed. R. Civ. P. 56(c)(2).
15   But, at this stage, the court is not concerned with the form of the
16   evidence, but whether the contents of the evidence could be
17   admitted at trial.       Faulks v. Wells Fargo & Co., 231 F. Supp. 3d
18   387, 396 (N.D. Cal. 2017)(citing Fraser v. Goodale, 342 F.3d 1032,
19   1036 (9th Cir. 2003)).         Further, the Court does not make
20   credibility determinations at summary judgment, but draws all
21   reasonable inferences and views the evidence in the non-movant's
22   favor.      Anderson, 477 U.S. at 255.
23        The Court finds the contents of Roesner's Declaration as
24   likely to be admissible at trial through Roesner's testimony, and
25   there has been no indication that such testimony would not be
26   available.     To the extent that there are credibility concerns in
27   regard to Roesner's Declaration, the Court is to draw all
28   reasonable inferences and view the evidence in Plaintiff's favor.


                                                -10-
Case: 18-04110    Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 10 of
                                          50
 1   Further, a finding of summary judgment requires there to be no
 2   dispute of material fact.         For these reasons, the Court does not
 3   find concerns of credibility to warrant striking Roesner's
 4   Declaration.
 5        Finally, the claim that Plaintiff did not have the opportunity
 6   to cross-examine Roesner, due to Roesner withdrawing from his
 7   deposition and discovery closing, is unavailing.                Plaintiff had
 8   more than a year to conduct discovery and to depose Roesner in this
 9   action.     Further, on a motion for summary judgment, the movant can
10   support their case with declarations, if the facts set out would be
11   admissible in evidence.        Fed. R. Civ. P. 56(c)(4).              As previously
12   stated, the Court sees no basis for finding that the facts set out
13   in Roesner's Declaration would be inadmissible at trial.
14        For all of these reasons, Plaintiff's Objection and Motion to
15   Strike are DENIED.
16   V.   THE STANDARD FOR EXCEPTING A DEBT FROM DISCHARGE UNDER 11
          U.S.C. § 523(A)(2)
17
          All three of the claims for relief at issue in Defendant's
18
     MPSJ are governed by 11 U.S.C. § 523(a)(2).               Section 523(a)(2)
19
     provides, as relevant here, that a discharge does not include any
20
     debt for an extension, renewal, or refinancing of credit, to the
21
     extent obtained by:
22
          (A) false pretenses, a false representation, or actual
23        fraud, other than a statement respecting the debtor's or
          an insider's financial condition;
24        (B) use of a statement in writing–
               (i) that is materially false;
25             (ii) respecting the debtor's or an insider's
          financial condition;
26             (iii) on which the creditor to whom the debtor is
          liable for such money, property, services, or credit
27        reasonably relied; and
28


                                               -11-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06    Page 11 of
                                         50
 1             (iv) that the debtor caused to be made or published
          with intent to deceive.
 2
     11 U.S.C. § 523(a)(2)(A)–(B).
 3
          To prevail on a § 523(a)(2)(A) claim, a creditor must prove:
 4
          (1) a misrepresentation, fraudulent omission or deceptive
 5        conduct by the debtor; (2) knowledge of the falsity or
          deceptiveness of the statement or conduct; (3) an intent
 6        to deceive; (4) justifiable reliance by the creditor on
          the debtor's statement or conduct; and (5) damage to the
 7        creditor proximately caused by its reliance on the
          debtor's statement or conduct.
 8
     Jadallah v. Carroll (In re Carroll), 549 B.R. 375, 381 (Bankr. N.D.
 9
     Cal. 2016) (citing Harmon v. Kobrin (In re Harmon), 250 F.3d 1240,
10
     1246, 1246 n.4 (9th Cir. 2001)).             A claim under § 523(a)(2)(B)
11
     requires essentially the same showing, except reasonable reliance
12
     is required of the creditor.             See Gertsch v. Johnson & Johnson,
13
     Fin. Corp. (In re Gertsch), 237 B.R. 160 (B.A.P. 9th Cir. 1999)
14
     (citing Candland v. Ins. Co. Am. (In re Candland), 90 F.3d 1466,
15
     1469 (9th Cir. 1996)).
16
          Whether reliance is justifiable requires consideration of the
17
     "qualities and characteristics" of the plaintiff.                  Citibank (S.D.),
18
     N.A. v. Eashai (In re Eashai), 83 F.3d 1082 (9th Cir. 1996)
19
     (quoting Field v. Mans, 516 U.S. 59, 71 (1995)).                 A plaintiff is
20
     justified in relying on a representation even though the falsity of
21
     the representation may have been discovered upon investigation.
22
     Id. (quoting Field, 516 U.S. at 70).              But a plaintiff cannot "close
23
     his eyes to avoid discovery of the truth."                Id. (quoting Romesh
24
     Japra, M.D., F.A.C.C., Inc. v. Apte (In re Apte), 180 B.R. 223, 229
25
     (B.A.P. 9th Cir. 1995)).
26
          On the other hand, reasonable reliance, under § 523(a)(2)(B),
27
     is an objective standard to be reviewed under the totality of the
28
     circumstances.     Maxwell v. Oregon (In re Maxwell), 600 B.R. 62, 70

                                                -12-
Case: 18-04110   Doc# 161   Filed: 05/03/21    Entered: 05/03/21 15:47:06   Page 12 of
                                         50
 1   (B.A.P. 9th Cir. 2019) (citing Candland, 90 F.3d at 1471; Gertsch,
 2   327 B.R. at 170).
 3         A.    Plaintiff Cannot Establish That He Was Reasonable in
                 Relying on Defendant's Statements Relating to Her Income.
 4
           The Third Claim for Relief in Plaintiff's Complaint alleges
 5
     that Defendant, or others acting on her behalf (Roesner acting as
 6
     loan broker) made numerous false statements orally and in writing
 7
     concerning the amount of Defendant's monthly income.                  Am. Compl. 5-
 8
     6, ECF No. 8.     Plaintiff further alleges that he relied on these
 9
     statements in deciding to make the Loan to Defendant.                  Id.
10
           It is unclear from the Complaint or from any other allegation
11
     set forth in any pleading relevant to this MPSJ that Defendant
12
     personally had any contact with Plaintiff in which she would have
13
     made, or is specifically alleged to have made, an oral statement
14
     concerning her income.        And while there are allegations in the
15
     Complaint that might support an inference that Roesner communicated
16
     information orally concerning Defendant's employment and income,
17
     such allegations are also too imprecise to be of any help in this
18
     context.
19
           Nor is it clear that any such oral statements would have any
20
     legal significance, since allegedly false statements about one's
21
     income are statements about financial condition, and must be in
22
     writing to be actionable.         11 U.S.C. § 523(a)(2)(B); Lamar, Archer
23
     & Cofrin, LLP v. Appling, 138 S. Ct. 1752, 1758-59 (2018).
24
     Plaintiff essentially conceded this point in his Motion for Summary
25
     Judgment ("Plaintiff's MSJ").            See Pl.'s Mot. Summ. J. 7, ECF No.
26
     11.   And, for reasons that will be apparent, the Court's analysis
27
     of this issue is informed by the parties' arguments made in
28
     connection with the Plaintiff's MSJ, and in the Court's Memorandum

                                               -13-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 13 of
                                         50
 1   denying the motion.       See id.; Mem. Decision Mot. Summ. J., ECF No.
 2   55.
 3         The focus of this inquiry has been on the Loan Application and
 4   the Borrower's Certification which Defendant provided to Plaintiff
 5   prior to Plaintiff approving the Loan.              Although the Loan
 6   Application contains numerous items of information that might be
 7   pertinent to Defendant's ability to service the Loan, Plaintiff's
 8   MSJ focused on statements that Defendant's gross income was at
 9   least $21,375 as false and made with intent to deceive.
10         There was significant argument between the parties in
11   connection with the Plaintiff's MSJ concerning whether the
12   statements by the Defendant, who is self-employed, about her income
13   were false, or made with intent to deceive.               But the Court denied
14   the Plaintiff's MSJ on the grounds that no one could have reviewed
15   the Loan Application and concluded, based on the information
16   provided therein, even assuming that the $21,375 amount of income
17   was accurate, that Defendant had the financial ability to make the
18   almost $17,000 monthly payments required under the Loan.                   The Court
19   thus concluded that Plaintiff had failed to demonstrate that there
20   was no genuine issue of disputed material fact concerning his
21   reasonable reliance on the statements about income, and denied the
22   Motion on that ground.        Mem. Decision Mot. Summ. J. 22-23, ECF No.
23   55.   Defendant had not countermoved for summary judgment on that
24   ground, and the Court was therefore unable to grant summary
25   judgment in favor of Defendant.            Id.
26         Picking up on this cue, Defendant seeks summary judgment on
27   the Third Claim for Relief on the basis that Plaintiff cannot
28   demonstrate that he could reasonably have relied on Defendant's


                                               -14-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 14 of
                                         50
 1   statement of her income as set forth on the Loan Application.                       In
 2   support of this argument, Defendant points out that even if one
 3   accepted as true the statement that Defendant's gross (and regular)
 4   monthly income was $21,375, plausible and reasonable expense items
 5   that were also clearly disclosed on the Loan Application, including
 6   for property taxes and insurance on the Property, car payments, and
 7   student loan payments, totaled $8,316.07, leaving Defendant with a
 8   post-expenses, pre-tax per month income of just over $13,000.                       See
 9   Decl. Geralynne Longmire Supp. Mot. Summ. J. Ex. D-1, at 51, ECF
10   No. 122.    This amount is significantly less than the monthly
11   payments under the Loan, even before accounting for normal costs of
12   living such as food, transportation, etc.
13        Defendant also points out that Plaintiff has conceded that he
14   did not even attempt to verify the income statement on the Loan
15   Application, and argues that such behavior is thoroughly
16   inconsistent with the sort of care and concern that would be
17   expected from a reasonably prudent lender.               Decl. Hugo Torbet Supp.
18   Mot. Summ. J. Ex. B-4, at 3, ECF No. 123.              Defendant asserts that
19   in light of these facts, Plaintiff cannot show that he reasonably
20   relied on her statements of income.
21        Plaintiff responds that summary judgment is not appropriate on
22   this point, because the case law states that whether a party's
23   reliance was reasonable is a question of fact that must be
24   determined in light of the totality of the circumstances.                    Pl.'s
25   Opp'n Mot. Summ. J. 10, ECF No. 153.             Fair enough.         But the
26   question is whether, under the totality of the circumstances as we
27   review them here, there is any genuine issue of disputed material
28   fact on this point.       The Court does not believe there is.


                                               -15-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06    Page 15 of
                                         50
 1        Responding to Plaintiff's argument that Defendant has not
 2   provided evidence of what a reasonably prudent lender would have
 3   done under the circumstances of this Loan Application, the precise
 4   question is, what would a reasonably prudent lender, who alleged
 5   that he relied on the borrower's income and ability to make
 6   payments in making the Loan, do to verify income?                 While the Court
 7   concedes that an acceptable standard of care for a reasonably
 8   prudent lender relying on the borrower's statement of income might
 9   allow for some nuance in approaches, or some slightly different
10   levels of care and concern that might be measured at a trial, the
11   Court concludes that doing exactly nothing to verify income in
12   connection with a loan that called for payments of almost $17,000
13   per month does not fit anywhere on the "reasonably prudent lender"
14   scale.
15        Nor is the Court persuaded that the allegedly short-term
16   nature of the Loan excuses the absence of any sort of conduct by
17   Plaintiff that would demonstrate reliance, particularly where such
18   behavior would have included the not at all onerous step of
19   performing a simple arithmetic calculation to confirm the obvious
20   fact that Defendant could not possibly have made the payments
21   required under the Loan.         It may well be that Plaintiff and
22   Defendant each expected, at least ostensibly, for this to be an
23   extremely short-term Loan, and if Plaintiff were actually relying
24   on that proposition to explain his lack of concern about
25   Defendant's income, he might have devoted more than the ten lines
26   of citation-free argument contained in his Opposition to bolster
27   the point, given the obligation of the party opposing summary
28


                                               -16-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 16 of
                                         50
 1   judgment to present facts showing the existence of a genuine
 2   dispute, as opposed to what might be asserted at trial.
 3        In any event, it doesn't matter in this instance.                   Even
 4   accepting the premise that the totality of the circumstances
 5   present here would include consideration of the extreme short-term
 6   nature of the Loan, that simply proves the same point--for exactly
 7   that reason, it is clear that Plaintiff did NOT rely on statements
 8   about Defendant's income, or her resulting ability actually to pay
 9   the very large monthly payments, in deciding to make this Loan.
10        Summary judgment in favor of Defendant is appropriate with
11   respect to the Third Claim for Relief.
12        B.      Plaintiff Cannot Establish That Defendant Made False
                  Representations Regarding Value of the Property, or That,
13                Even If She Had Made False Statements, That Plaintiff
                  Reasonably Relied on Them.
14
          The Second Claim for Relief in Plaintiff's Complaint alleges
15
     that Defendant made numerous false statements orally and in writing
16
     concerning the value of the Property.             Plaintiff further alleges
17
     that he relied on these statements in deciding to make the Loan to
18
     Defendant.     As explained in section IV.A., the Complaint does not
19
     allege that Defendant made any specific oral statements to
20
     Plaintiff concerning the value of the Property; there are no known
21
     conversations between Defendant and Plaintiff prior to the Loan
22
     being made.     But, also as addressed in section IV.A., the presence
23
     of specific oral statements would not benefit Plaintiff--false
24
     statements about the value of an asset are statements representing
25
     financial condition, and must be in writing to be actionable.                      And
26
     though the Complaint is imprecise, that imprecision does not
27
     prevent the Court from deciding Defendant's MPSJ based on the
28
     pleadings, unless it were shown in an opposition to this motion

                                               -17-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 17 of
                                         50
 1   that the proof would be different at trial.                Plaintiff has made no
 2   such showing.
 3        Although the Court does not find any particular oral
 4   statements made by Defendant, or on her behalf, regarding the value
 5   of the Property, and Plaintiff's Complaint does not specifically
 6   identify written statements either, the parties' subsequent
 7   pleadings have focused in on the Appraisal provided by Defendant,
 8   valuing the Property at $2,520,000 as of May 11, 2015, and
 9   Defendant's $2,500,000 valuation submitted on the Loan Application.
10   Decl. Longmire Exs. A, D-1, ECF No. 122.
11        Defendant's MPSJ asserts that the undisputed facts show that
12   Defendant did not make false statements in regard to the value of
13   the Property, and that, even if she did, Plaintiff's reliance on
14   her statements of value was unreasonable.
15                1.     The Undisputed Material Facts Show That Defendant's
                         Statements Regarding Value Were Not Actionable
16                       Misrepresentations.
17        Statements concerning the value of property are generally
18   deemed to be expressions of personal opinion and not actionable
19   representations of fact upon which the other party can rely.
20   Assilzadeh v. California Fed. Bank, 82 Cal. App. 4th 399, 411–12
21   (2000) (citing Miller & Starr, Cal. Real Estate (2d ed. 1989)).
22   Defendant argues that the value of $2,500,000 that she attributed
23   to the Property on the Loan Application was based on her opinion of
24   what it was worth, in reliance on the value set forth in the
25   Appraisal.        Decl. Longmire Ex. A, ECF No. 122.
26        Plaintiff's argument that Defendant made fraudulent statements
27   about the value of the Property is based primarily on the
28   difference between the value that was obtained for the Property at


                                                -18-
Case: 18-04110   Doc# 161    Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 18 of
                                          50
 1   the foreclosure sale that Plaintiff conducted in February 2018 and
 2   the value that the Appraisal ascribed to the Property in May 2015.
 3   Plaintiff contends that the difference in these values must
 4   demonstrate that the Appraisal was fraudulent.                 But the foreclosure
 5   sale took place almost three years after the date of the Appraisal
 6   and almost two years after Defendant signed the Loan Application,
 7   and the value obtained at a foreclosure sale of real property may
 8   well be less than would be obtained under a less distressed sales
 9   environment.
10        Simply put, there is no credible allegation, or even hint,
11   that the Appraisal upon which Defendant relied was fabricated or
12   fraudulent at the time it was made.              And if the Appraisal was
13   arguably stale, due to being prepared roughly ten months in advance
14   of the Loan, that fact was hardly unknown to Plaintiff.                    Therefore,
15   the Appraisal, by itself, does not constitute a false statement.
16   And Defendant appears to have relied upon the Appraisal in entering
17   the same $2,500,000 value on the Loan Application; accordingly, the
18   Court cannot conclude that Defendant's statement of value in the
19   Loan Application, without more, was false either.
20        However, Plaintiff contends that Defendant knew the Property
21   was not worth $2,500,000, because two separate real estate
22   professionals had told her that, in their opinions, the Property
23   was worth considerably less.             The first such instance involved a
24   real estate broker that Roesner had walk the Property ("Roesner's
25   Broker") weeks before the closing of the Loan.                 Afterward, as
26   Defendant testified at her deposition, Roesner's Broker informed
27   Defendant orally that the Property was worth between $2,300,000 and
28   $2,400,000, but he did not elaborate on the basis for that opinion.


                                                -19-
Case: 18-04110   Doc# 161   Filed: 05/03/21    Entered: 05/03/21 15:47:06   Page 19 of
                                         50
 1   Decl. Judd Kessler Opp'n Mot. Summ. J. Ex. 1, at 78, ECF No. 153.
 2   There is no suggestion in the record that Roesner's Broker ever
 3   prepared a formal appraisal or performed a more in-depth analysis
 4   of the Property.
 5         The second real estate professional to have opined was
 6   Marques Buck, a real estate salesperson that Defendant had
 7   previously employed.       Decl. Judd Kessler Opp'n Mot. Summ. J. Ex. 1,
 8   at 69-70, Ex. 2, at 14, ECF No. 153.              In a deposition, Mr. Buck
 9   testified to telling Defendant, in November 2015, that $2,500,000
10   was "probably next to impossible" to get and that the end of the
11   year was not a good time to sell.             Decl. Judd Kessler Opp'n Mot.
12   Summ. J. Ex. 2, at 15.        Mr. Buck suggested Defendant would have
13   better luck in the spring.         Id. at 16.        But in late February,
14   Mr. Buck testified that he told Defendant, again, that he didn't
15   think she could get close to $2,500,000, and on that basis he never
16   listed the Property, despite entering a listing agreement with
17   Defendant.    Id. at 21-22.       Mr. Buck believed that Defendant would
18   need to invest $200,000 to $300,000, or more, to be able to sell
19   the Property for $2,500,000.             Id. at 17-18.     Mr. Buck testified
20   that the Appraisal Defendant had obtained was based on "comps in a
21   similar area but that were fully done.               I mean, had amazing pools,
22   back yards [sic], everything."             Id. at 17.     In comparison, Mr. Buck
23   noted that Defendant had "zero backyard" and "a little tiny patio,"
24   but if Defendant got a loan to fix up her yard she might be able to
25   get close to $2,500,000.         Id. at 17-18.        Although Mr. Buck
26   testified to discussing a strategy for improving the backyard, he
27   does not testify as to the details of that discussion.                    Id. at 23-
28   24.


                                                -20-
Case: 18-04110   Doc# 161   Filed: 05/03/21    Entered: 05/03/21 15:47:06   Page 20 of
                                         50
 1        Defendant's testimony at her deposition confirmed that
 2   Mr. Buck did tell her that $2,500,000 was high, because the
 3   Property did not have a pool and needed various upgrades.                    Decl.
 4   Judd Kessler Opp'n Mot. Summ. J. Ex. 1, at 69-71.                 Defendant
 5   further testified that Mr. Buck told her the Property was worth
 6   between $2,000,000 and $2,200,000.            Id. at 71, 78.          The Court will
 7   note that there is a dispute between the parties as to when
 8   Mr. Buck made some of these statements to Defendant.                    Mr. Buck's
 9   testimony is that he told Defendant that the Property was not worth
10   $2,500,000 in the months leading up to the Loan, while Defendant
11   appears to testify that Mr. Buck told her that valuation was high,
12   but he did not specifically tell her the value or about the
13   improvements until after the Loan closed.              Decl. Judd Kessler Opp'n
14   Mot. Summ. J. Ex. 1, at 71, Ex. 2, at 23-24.               As will be explained
15   infra, when the statements were made to Defendant will not impact
16   the result here.
17        In light of these arguments, the Court finds that the proper
18   framing here is not whether Defendant's statements of value were,
19   by themselves, false, but, rather, whether Defendant's failure to
20   disclose the real estate professionals' statements was an
21   actionable misrepresentation.
22                     a.    The Real Estate Professionals' Statements
                             Regarding Value Did Not Contain Material Facts,
23                           So Defendant Did Not Have a Duty to Disclose
                             Them.
24
          "A debtor's failure to disclose material facts is
25
     actionable . . . if he or she was under a duty to disclose and the
26
     omission was motivated by an intent to deceive."                In re Carroll,
27
     549 B.R. at 381 (citing Harmon, 250 F.3d at 1246 n.4).                    California
28


                                               -21-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06    Page 21 of
                                         50
 1   courts have generally provided four circumstances in which a duty
 2   to disclose may arise:
 3        (1) when the defendant is the plaintiff's fiduciary; (2)
          when the defendant has exclusive knowledge of material
 4        facts not known or reasonably accessible to the
          plaintiff; (3) when the defendant actively conceals a
 5        material fact from the plaintiff; and (4) when the
          defendant makes partial representations that are
 6        misleading because some other material fact has not been
          disclosed.
 7
     Rasmussen v. Apple, Inc., 27 F. Supp. 3d 1027, 1033 (N.D. Cal.
 8
     2014) (citation omitted); see, e.g., LiMandri v. Judkins, 52 Cal.
 9
     App. 4th 326, 336 (1997).
10
          The only relevant legal relationship between these parties is
11
     as borrower and lender in a loan transaction.                 Neither party has
12
     alleged, and the Court cannot imagine, any basis under which the
13
     parties' relationship would have implicated a fiduciary duty owed
14
     by Defendant to Plaintiff.         Therefore, the first circumstance in
15
     which a duty to disclose may arise is not relevant here.
16
          Turning to the other three circumstances for finding a duty to
17
     disclose, the central issue in all three is whether a material fact
18
     was withheld from Plaintiff.             Accordingly, the Court must determine
19
     whether the statements by either Roesner's Broker or Mr. Buck
20
     provided Defendant with a material fact, or facts, that would have
21
     required Defendant's disclosure.
22
          As to Roesner's Broker, the only fact that has been alleged,
23
     and which is undisputed, is that upon walking the Property the
24
     broker told Defendant that the Property was worth between
25
     $2,300,000 and $2,400,000.         Decl. Judd Kessler Opp'n Mot. Summ. J.
26
     Ex. 1, at 78, ECF No. 153.         Plaintiff does not allege, nor do the
27
     facts support, that Roesner's Broker provided an explanation or
28


                                                -22-
Case: 18-04110   Doc# 161   Filed: 05/03/21    Entered: 05/03/21 15:47:06   Page 22 of
                                         50
 1   factual basis for his valuation.            As with Defendant's statement of
 2   value, Roesner's Broker's statement of value would appear to be an
 3   opinion simply based upon his tour of the Property.                   There is no
 4   basis for finding that his valuation contained a material fact that
 5   Defendant would need to disclose, and, as an opinion, his oral
 6   valuation does not foreclose Defendant from having a different
 7   opinion as to the value.
 8        Turning to Mr. Buck's statements, he also provided Defendant
 9   with an opinion as to the value of the Property.                Mr. Buck's
10   statements went a step further than Roesner's Broker's in that they
11   included some explanation for the basis of his valuation.                   Mr. Buck
12   told Defendant that the Property was worth $2,000,000 to $2,200,000
13   and that the Property would need a pool and other improvements to
14   increase value to $2,500,000.            Decl. Judd Kessler Opp'n Mot. Summ.
15   J., Ex. 1, at 71.
16        The Court does not find any claims in the record that the
17   condition and/or amenities of the Property were misrepresented or
18   undisclosed to Plaintiff.         The details raised by Mr. Buck were not
19   exclusively known by Defendant, and there is no basis for believing
20   that Plaintiff did not have reasonable access to them.                   There have
21   been no claims that Defendant misrepresented the Property
22   whatsoever.    So, while Mr. Buck's statements provided a basis for
23   his opinion as to the value of the Property, they did not raise any
24   facts to Defendant's attention that would need to be disclosed,
25   like cracks in the foundation or water damage in the walls might
26   require.    Instead, Mr. Buck explained to Defendant the basis for
27   his opinion of the value of the Property by referring to attributes
28   of the Property that were publicly available through a simple


                                               -23-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 23 of
                                         50
 1   internet search.       Mr. Buck's reference to the features of the
 2   Property does not transform his opinion of value into a fact.
 3        Finally, there has been no showing that the Property's value
 4   suffered due to a material fact that Defendant failed to disclose.
 5   There has also been no showing that would invalidate Defendant's
 6   opinion as to the value of the Property.               Although Mr. Buck was
 7   more definitive in his rejection of the $2,500,000 value, Roesner's
 8   Broker's valuation was not far off from the Appraisal that
 9   Defendant relied upon.         At the end of the day both of these
10   valuations were the subjective opinions of Mr. Buck and Roesner's
11   Broker, as demonstrated by the disagreement between them.                    There
12   has been no showing that the Property's value was less than
13   Defendant asserted due to a material fact that was not disclosed to
14   Plaintiff.        Accordingly, there has been no showing that Defendant's
15   assertion was either false or invalid due to a duty to make a
16   separate disclosure.        And, the mere fact that the Property sold for
17   less than the Appraisal, some three years later, does not establish
18   a causal link to fraud.
19        For all of these reasons, the Court finds that Defendant's
20   statement of value was a non-actionable opinion and that she did
21   not have a duty to disclose the opinions of the real estate
22   professionals, as to value, to Plaintiff.
23                2.     Even If There Was a Basis for Finding Defendant Made
                         a Fraudulent Misrepresentation, the Court Would
24                       Likely Find Plaintiff's Reliance to Be Unreasonable.
25        Defendant also argues that Plaintiff's reliance on her
26   statements of value was not appropriate.               Although the Court finds
27   this issue to be moot, in light of its findings in section
28   V.B.1.a., the Court will briefly explain why it would likely find


                                                -24-
Case: 18-04110   Doc# 161    Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 24 of
                                          50
 1   Plaintiff's reliance to be unreasonable were it to rule on this
 2   point.
 3          Although Defendant's MPSJ applies the "justifiable reliance"
 4   standard to this issue, which is a less demanding standard for the
 5   Plaintiff to demonstrate, the Supreme Court has made clear that "a
 6   statement about a single asset can be a 'statement respecting the
 7   debtor's financial condition,'" requiring application of the
 8   reasonable reliance standard under § 523(a)(2)(B).                    Lamar, 138 S.
 9   Ct. at 1764.    Defendant's statements of value are about her asset,
10   the Property, and therefore the reasonable reliance standard would
11   apply here.
12          Plaintiff is an attorney and a very experienced real estate
13   lender that was asked to make a high-interest, short-term bridge
14   loan to Defendant to replace another obligation that had matured.
15   See Decl. Judd Kessler Supp. Mot. Summ. J. 1-2, ECF No. 11-3;
16   Decl. Hugo Torbet Ex. I, ECF No. 123; Decl. Roesner Ex. R-2, R-4,
17   D-1, ECF No. 124.      In applying for the Loan with Plaintiff,
18   Defendant provided Plaintiff with an Appraisal valuing the Property
19   at $2,500,000, as of May 11, 2015.            Decl. Longmire Ex. A, ECF No.
20   122.   Defendant also entered this value on the Loan Application.
21   Decl. Longmire Ex. D-1, ECF No. 122.
22          Plaintiff was aware that the Appraisal Defendant provided was
23   almost a year old, and that the value Defendant provided on the
24   Loan Application was roughly the same as the Appraisal.                    A
25   reasonably prudent lender, contemplating making a loan of nearly
26   $2,000,000, would likely perform their own investigation, in light
27   of the fact that the only basis for valuation is a ten-month-old
28   Appraisal.    This is especially true where Plaintiff claimed to only


                                               -25-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06    Page 25 of
                                         50
 1   make loans that were eighty percent of the value of the property,
 2   and where the borrower was in a tight financial position and needed
 3   the money to keep their property.            Am. Compl. 2, ECF No. 8; Decl.
 4   Roesner Ex. R-2.       Accordingly, the Court would likely find that
 5   Plaintiff's reliance on Defendant's $2,500,000 valuation of the
 6   property was unreasonable.
 7        For all of these reasons, the Court finds that summary
 8   judgment in favor of Defendant is appropriate on Plaintiff's Second
 9   Claim for Relief, as Defendant's statements of value were her
10   opinion and not fraudulent misrepresentations.                Accordingly, the
11   Court does not decide whether Plaintiff's reliance on the
12   statements was reasonable, as that issue is moot.
13        C.      Plaintiff's First Claim for Relief That Defendant Made a
                  False Representation Regarding Her Place of Residence
14
                       1.    Plaintiff Cannot Show That He Was Justified in
15                           Relying on Defendant's Representation Regarding
                             Her Residence.
16
          The Plaintiff's First Claim for Relief asserts that Defendant,
17
     or those acting on her behalf (again, assumedly the loan broker
18
     Roesner) made, orally and in writing, several allegedly false
19
     statements concerning whether Defendant occupied or intended in the
20
     future to occupy the Property as her residence, as well as the
21
     purpose of the Loan and her intended disposition of the Property.
22
          Plaintiff also sought summary judgment on this issue, arguing
23
     that each of the elements of a claim under § 523(a)(2)(A) had been
24
     demonstrated through the exhibits offered in support of the Motion,
25
     i.e., the Loan Application, the Borrower's Certification &
26
     Authorization, the Occupancy Statement and the Business Purpose
27
     Statement.     The Defendant disputed all of the relevant allegations.
28


                                               -26-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 26 of
                                         50
 1   While finding that, at least facially2, it appeared that Defendant
 2   had made false statements about her residence in the Loan
 3   Documents, the Court declined to grant the Motion on the basis that
 4   the Court believed that there was a genuine issue of disputed fact
 5   concerning whether Defendant intended to deceive Plaintiff on these
 6   issues, based on the Plaintiff's declaration testimony that she
 7   believed that Roesner and Plaintiff each actually understood that
 8   the Property was her residence.
 9         Defendant now seeks summary judgment on the First Claim for
10   Relief, claiming that Plaintiff cannot establish that he
11   justifiably relied on Defendant's statements that she did not
12   reside at the Property.        Indeed, Defendant's counsel claims that
13   the record demonstrates "with uncontroverted testimony which is
14   corroborated with uncontroverted documentation . . . that the
15   Plaintiff knew that the property was her primary dwelling when he
16   was negotiating the loan."         Def.'s Reply 7, ECF No. 155.
17         Put simply, proving reliance for purposes of § 523(a)(2)(A)
18   requires establishing two elements:             (a) that Defendant made a
19   false statement with intent to deceive on which Plaintiff actually
20   relied, and (b) that Plaintiff's reliance was, in the case of an
21   allegedly false statement under § 523(a)(2)(A), justifiable.3                       See
22   In re Carroll, 549 B.R. at 381 (citation omitted).                    And while the
23
           2
24           The Court also noted that discovery was far from complete (the Motion was
     brought relatively soon after filing the Complaint) and that the Court's
     observations concerning a number of the elements of a § 523(a) claim were, in
25   the context of a motion for summary judgment that was being denied, preliminary
     and not in any sense final. Mem. Decision Mot. Summ. J. 2, ECF No. 55.
26
           3
             It appears that the parties agree that any statements about Defendant's
27   residence at the Property would not be statements about her financial condition
     that would implicate § 523(a)(2)(B). Hence, the standard that must be
28   demonstrated is justifiable, not reasonable, reliance.


                                               -27-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06    Page 27 of
                                         50
 1   standard for justifiable reliance is more subjective than the
 2   "reasonable" standard under § 523(a)(2)(B), Defendant correctly
 3   states that this standard does not write a concept of
 4   "reasonableness" out of the statute.              See Field v. Mans, 516, U.S.
 5   at 75.      Stated differently, while in many cases a plaintiff may not
 6   have been required to undertake an inquiry independently to verify
 7   the statements on which he relies, the plaintiff is not permitted
 8   to ignore other statements or evidence that would obviously call
 9   into question the veracity or the completeness of the statement on
10   which the plaintiff claims to have relied.                Id. at 75-76.      Indeed,
11   one may not be a "naif" for these purposes.                Id. at 76.      And in
12   judging this factor, the Court may weigh particular pertinent
13   facts, including the sophistication and expertise of the parties
14   and the materiality of the statement.              See id. at 75-76.
15        So it is entirely appropriate to view the written statements
16   Defendant made in the Loan Documents, as Plaintiff asks the Court
17   to do, to assess what statements were made, and their falsity and
18   materiality.     And it is equally valid for Defendant to ask that the
19   Court review other contemporaneous statements offered by the
20   parties during the Loan negotiation and closing to assess whether
21   Plaintiff actually relied on the statements in the Loan Documents,
22   and whether, in light of these other communications, his reliance
23   was justifiable.
24        As background, Plaintiff alleges that he would not have made
25   the Loan had he believed that Plaintiff was occupying the Property,
26   or would occupy it during the time the Loan was outstanding.
27   Plaintiff's reluctance was based on his concerns that (a) federal
28   law imposed significant additional disclosure requirements on


                                                -28-
Case: 18-04110    Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 28 of
                                          50
 1   lenders making loans to consumers for personal purposes (i.e.,
 2   Truth in Lending Act, see section VI. infra), and (b) state law
 3   provided additional protections to consumer borrowers who pledged
 4   their homes as security for loans (i.e., California's anti-
 5   deficiency laws), and to individuals residing in real property
 6   (i.e., California unlawful detainer laws).               Citing these concerns,
 7   Plaintiff has consistently averred that he would not have made the
 8   Loan absent assurances that the Property was not Defendant's
 9   primary residence, that he relied on Defendant's alleged
10   misstatements about these issues and that these alleged
11   misstatements were a material inducement to make him make the
12   Loan.4
13         Plaintiff relies on the written statements in the Loan
14   Documents, which he alleges contain numerous false statements of
15   fact which the Court will summarize here for convenience, and will
16   offer a reference to potentially countervailing or inconsistent
17   statements, or other helpful context:
18         •     The Loan Application, signed by Defendant on March 12,
19               2016, states that (a) the Property is vacant, (b)
20               Defendant currently resides at 110 Kingswood Circle in
21               Danville (her mother's residence) which she rents, and
22               (c) Defendant has not resided at the Property for two
23               years.     Decl. Judd Kessler Supp. Mot. Summ. J. Ex. 1, ECF
24               No. 11-3.     These statements appear to be false.
25
26         4
             The Court notes that even if it ultimately concludes that Defendant made
     false statements about her residency, and they were actually material to
27   Plaintiff's decision to make the Loan, there is still an open question whether
     Defendant's allegedly false statements concerning her residency actually caused
28   any damages to Plaintiff recoverable under a fraud theory.


                                               -29-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 29 of
                                         50
 1               Defendant asserts that she did not provide the
 2               information contained in the Loan Application, but that
 3               it was filled out when she signed it at the escrow
 4               office.    Decl. Longmire 2:20-23, ECF No. 122.               The source
 5               of the information contained in statements "a" and "c" is
 6               unknown, but it appears directly to contradict several
 7               other statements made by Roesner and Defendant to
 8               Plaintiff, detailed below.           The Loan Application also
 9               states that the means of repayment of the Loan will be
10               "Resale."     Decl. Judd Kessler Supp. Mot. Summ. J. Ex. 1.
11        •      The Borrower's Certification & Authorization, also signed
12               by Defendant on March 12, states that the information
13               provided in the Loan Application is true and correct and
14               authorizes Plaintiff to verify the information, and to
15               share it with others participating in the Loan.                 Decl.
16               Judd Kessler Supp. Mot. Summ. J. Ex. 2, ECF No. 11-3.                   As
17               with the Loan Application, this document also appears
18               inconsistent with other statements and communications
19               made with Plaintiff.         It would appear to the Court that
20               Plaintiff never actually verified information concerning
21               Defendant's residency at the Property.
22        •      The "Declaration of Occupancy," also signed by Defendant
23               on March 12, states that Defendant acknowledges the
24               importance of Lender understanding whether she occupies
25               the Property that will secure the Loan as her residence,
26               declares that she resides at the Kingswood Circle
27               address, that the Property is not her personal residence,
28               and that she has no intention of "ever making" the


                                               -30-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 30 of
                                         50
 1                  Property her personal residence.            Id. at Ex. 3.      Again,
 2                  these statements were all apparently contradicted by
 3                  information imparted to Plaintiff during the Loan
 4                  negotiation.
 5           •      The "Occupancy Statement," also signed by Defendant on
 6                  March 12, states under the heading "Occupancy Status"
 7                  that "The Property is/will be Investment Property," and
 8                  that it will not be occupied or claimed by Defendant as
 9                  any sort of residence and that Defendant resides at a
10                  different property.         See id. at Ex. 4, ECF No. 11-4.
11                  Again, these statements were all apparently contradicted
12                  by information imparted to Plaintiff during the Loan
13                  negotiation.
14           •      The "Business Purpose Statement," also signed by
15                  Defendant on March 12, states that Defendant is aware of
16                  the importance of Lender understanding the purpose of the
17                  Loan and that the purpose of the Loan was "Business" and
18                  not consumer.     Id. at Ex. 5, ECF No. 11-4.
19           Defendant counters with a number of statements and
20   communications between and among Roesner and Defendant5 prior to
21   the closing of the Loan that Defendant asserts establish that
22   Plaintiff was aware that the Property was Defendant's residence
23   during the period that Plaintiff and Defendant were negotiating the
24   Loan.       The Court summarizes these statements below, and provides
25   additional information from the record:
26
27           5
             And, again, it does not appear that there were any direct contacts, oral
     or in writing, between Plaintiff and Defendant, prior to the closing of the
28   Loan.


                                                 -31-
Case: 18-04110     Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 31 of
                                           50
 1        •      On February 27, 2016 Roesner sent an email to Plaintiff,
 2               describing Defendant's current need for a loan, and
 3               relevant circumstances, including that with her children
 4               out of the house, Defendant no longer needed such a large
 5               residence, "so she is making a permanent move into her
 6               mother's house presently to prepare the home for an
 7               immediate sale."       Decl. Roesner Ex. R-2, ECF No. 124
 8               (emphasis added).        Roesner went on to state, "I have
 9               asked her to list the property before we close her loan
10               so we know it's going to be sold."              Id.    It is not clear
11               from the record the source of the information provided by
12               Roesner regarding Defendant's plans and intentions
13               concerning the Property, or even if she was aware at the
14               time that Roesner was making these representations to
15               potential lenders.           Defendant has not disavowed any of
16               these statements or claimed that Roesner was not
17               authorized to make them on her behalf.
18        •      On February 28, Roesner sent a follow-up email stating:
19                     My client told me she really just wants the
                       house sold as it's just too much house for one
20                     person and although she knows she could get
                       some nice rent . . . [she] would prefer to just
21                     pocket her equity. . . . She is happy at this
                       point living with her mom and getting the house
22                     listed and sold.
23               Id. at Ex. R-3.       Similarly, as noted above, it is not
24               clear the source of the information provided by Roesner,
25               and Defendant has not confirmed or denied the truth or
26               accuracy of these statements.
27        •      On March 8, Roesner wrote Defendant an email stating:
28


                                                -32-
Case: 18-04110   Doc# 161   Filed: 05/03/21    Entered: 05/03/21 15:47:06   Page 32 of
                                         50
 1                     I need to make sure that my investor
                       is protected legally regarding you
 2                     vacating the property. Will you
                       please send me a letter stating your
 3                     intentions about selling and moving
                       right away? I realize I have asked
 4                     for it before . . . . Please send me
                       the letter, the listing agreement,
 5                     and give me an update on the
                       appraisal . . . .
 6
                 Id. at Ex. R-5.
 7
          •      On the same day, Defendant replied, in apparent
 8
                 frustration:
 9
                       You are protecting your investor / client
10                     however, [i]t is the same scenario with
                       all hard money lenders....[sic] move out
11                     until the loan closes. You know the home
                       is my residence, and so does your
12                     investor. Now almost a month into the
                       loan process, and right before he is going
13                     to fund he wants me to write a letter that
                       I will move out until the loan closes. He
14                     knows at this point I have no other
                       option, but to do what he wants, or I will
15                     lose my home. I will write the letter,
                       and do what he has asked so I can save my
16                     house.
17               Id. at Ex. R-6.       It is not apparent that Plaintiff
18               reviewed this email prior to the closing of the Loan.
19        •      And later on that same day, March 8, 2016, Defendant
20               wrote a letter:
21                     March 8, 2016 [the figure "6" is slightly
                       smudged on the exhibit proffered]
22
                       Attention:      Russell Roesner, Equity Coalition
23
                       To whom it may concern,
24
                       I write this letter in regards to my home at
25                     215 El Pinto Danville, Ca 94526. I will be
                       refinancing the home as a bridge loan to sell
26                     the house. I have listed the house with
                       Marques Buck from Better Homes Realty in
27                     Danville. My intention is to move out of the
                       home to stage it for the highest sale possible.
28


                                               -33-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 33 of
                                         50
 1                     In the interim I plan to live with my mother in
                       her Danville home at 110 Kingswood Circle.
 2                     This will allow for my home to stay in tip top
                       condition for a better market value. If there
 3                     are any questions please feel free to call me
                       at your convenience.
 4
                       Best regards,
 5
                       [signed by Defendant]
 6
                 Id. at Ex. R-7.
 7
                       It is noteworthy that this letter, which was written
 8
                 on March 8, 2016, states that it is Defendant's
 9
                 "intention" to move out of the Property and live with her
10
                 mother, while the house is being staged for sale; the
11
                 letter is completely imprecise about the timing of
12
                 Defendant's vacating the Property, or any other
13
                 conditions that might be relevant thereto, such as
14
                 whether Defendant will be moving the furniture, or serve
15
                 as any sort of reliable basis that Defendant had in fact
16
                 vacated the Property.          And it clearly implies, if it does
17
                 not directly state, that as of the date of the letter,
18
                 Defendant in fact resides at the Property, which is
19
                 consistent with the February 27 and February 28 emails to
20
                 Plaintiff, and the March 8 email exchange between Roesner
21
                 and Defendant.
22
          •      Lastly, on March 14, Plaintiff and Roesner exchanged
23
                 emails about the issue of Defendant's intention to vacate
24
                 and sell the Property.          At 5:26 p.m., Plaintiff wrote to
25
                 Roesner, "[p]lease send the title report and loan
26
                 application which indicates this is not her residence
27
28


                                               -34-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 34 of
                                         50
 1               anymore."     Id. at Ex. R-8 (emphasis added).               At 6:21p.m.,
 2               Roesner replied:
 3                     The loan application was sent separately but
                       here is the document she signed. Also, I did
 4                     one better and had her create a letter of
                       explanation about her occupancy as well.
 5                     (attached) The home as I mentioned yesterday is
                       being staged for sale and I talked to the Real
 6                     Estate agent to confirm all that too.
 7               Id. at Ex. R-9 (emphasis added).             Defendant entered a
 8               listing agreement with Mr. Buck; however, the Property
 9               was never actually listed for sale, either prior to the
10               closing of the Loan or afterward, as Defendant said she
11               would do, which would have been a simple detail for
12               Plaintiff to determine or inquire about.                  Decl. Judd
13               Kessler Opp'n Mot. Summ. J. Ex. 2, at 21-22, ECF No. 153.
14                     2.    Plaintiff Cannot Show That He Was Justified in
                             Relying on Defendant's Representation Regarding
15                           Her Residence.
16        Based on the foregoing, Defendant's MPSJ asserts that
17   Plaintiff cannot demonstrate justifiable reliance on any statement
18   that the Property was not Defendant's residence during the period
19   when the Loan was being negotiated, because numerous statements
20   made to him demonstrate the opposite--that he well understood that,
21   at the time, Defendant did occupy the Property as her residence.
22   Plaintiff counter-argues that there is no evidence of his
23   "knowledge" of Plaintiff's pre-Loan residence, other than the, to
24   Plaintiff's mind, disputed March 8 Letter.               Moreover, Plaintiff
25   also asserts that, in any event, he was perfectly justified in
26   believing and in relying on Defendant's numerous statements about
27   the purpose of the Loan, and her intention to vacate the Property
28   and promptly to list and sell it.


                                               -35-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06    Page 35 of
                                         50
 1           It is apparent to the Court that there are actually two
 2   distinct but related questions:            Did Plaintiff actually and
 3   justifiably rely on statements that Defendant had vacated and did
 4   not currently reside at the Property prior to the closing of the
 5   Loan?    And if the answer to the first question is "No," can
 6   Plaintiff claim actually and justifiably to have relied on
 7   statements that Defendant "intended" to vacate the Property and
 8   live with her mother, to have the Property listed for sale, or that
 9   she was obtaining the Loan for business purposes?
10           Certain as Defendant's counsel may be to the answer to these
11   questions, the Court is very mindful that at summary judgment, the
12   Court is to view the evidence in the light most favorable to the
13   non-moving party, and may not weigh the evidence.                 Anderson, 477
14   U.S. at 255.     And although the Court is not prohibited from relying
15   on inferences to establish that there is no genuine issue of
16   disputed material fact as to a claim, it must not indulge an
17   inference to reach a conclusion on summary judgment if there is a
18   counter inference that would also be plausible.                See id.     In other
19   words, the Court must avoid indulging in inferences unless the
20   Court is confident that no reasonable trier of fact could reach a
21   contrary conclusion.
22           All that having been said, once the moving party has come
23   forth with evidence and arguments sufficient to show that there
24   appears to be no genuine issue of disputed material fact on a
25   claim, the non-moving party must come forward with evidence and
26   argument demonstrating the existence of a genuine issue of disputed
27   fact, via opposing evidence or resort to an inference with
28   sufficient factual and legal support that a trier of fact might


                                               -36-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 36 of
                                         50
 1   plausibly so conclude.        Celotex Corp. v. Catrett, 477 U.S. 317,
 2   323-24 (1986).     Mere statements of "opposition" or unsupported
 3   factual allegations, or resort to statements of alleged "fact" that
 4   are simply contrary to the established record, will not suffice.
 5   See Blackledge v. Allison, 431 U.S. 63, 73-74 (1977) ("The
 6   subsequent presentation of conclusory allegations unsupported by
 7   specifics is subject to summary dismissal, as are contentions that
 8   in the face of the record are wholly incredible.") (citations
 9   omitted); Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912,
10   922 (9th Cir. 2001) ("[C]onclusory allegations unsupported by
11   factual data are insufficient to defeat . . . [a] summary judgment
12   motion.").
13        Viewed through this lens, it is impossible for the Court to
14   conclude that Plaintiff did not actually know that Defendant was
15   residing at the Property during the time that the Loan was being
16   negotiated.
17        And this inquiry is not even a matter of deciding whether
18   there were sufficient "red flags" that were known to Plaintiff that
19   could have or should have cast doubt on the proposition that the
20   Property was not Defendant's residence during the period when the
21   Loan was being negotiated.         Rather the February 27 and 28 emails
22   from Roesner, that described the Property as Defendant's longtime
23   home, and stated that, since the house was now too big for her, the
24   children having moved out, she was expecting to list and sell the
25   house, confirmed that, as of that date, it was her residence.                      The
26   March 8 email exchange between Roesner and Defendant said the same,
27   though it is not clear that Plaintiff reviewed them at the time.
28   Finally, the March 8 Letter, which stated that it was Defendant's


                                               -37-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 37 of
                                         50
 1   intention to move out of the Property, live with her mother and
 2   sell the Property, but contained no specifics about the move-out
 3   date or related information, confirmed the same--as of March 8,
 4   2016, Defendant clearly resided at the Property.
 5           And the language that Plaintiff and Roesner used in their
 6   email exchange of March 14, two days after Defendant had signed the
 7   Loan Documents, strongly indicates that both Roesner and Plaintiff
 8   knew that Defendant had been residing at the Property during this
 9   time.    Plaintiff wrote to Roesner:          "Please send the title report
10   and loan application which indicates this is not her residence
11   anymore."    Decl. Roesner Ex. R-8, ECF No. 124 (emphasis added).
12   There could be no clearer statement that Plaintiff was well aware
13   that the Property had been Defendant's residence during this
14   period.
15           In the face of this clear record, statements in the Loan
16   Application that the Property had been vacant for two years are
17   simply contrary to facts known by Plaintiff, and could not be
18   relied upon.     Similarly, statements in the Loan Application, which
19   was signed four days after the March 8 Letter stating that
20   Defendant "intended" to move out of the Property, that she had been
21   living with her mother for two years, are either factually
22   inaccurate or highly suspicious, should have prompted further
23   inquiry or some other form of verification, and cannot be relied
24   upon by themselves.       Similarly for the Declaration of Occupancy and
25   the Occupancy Statement, each also signed four days after the
26   March 8 Letter, that purport to state that Defendant does not and
27   will not reside at the Property and the Property "is/will be" an
28   investment property are either likely false given the contents of


                                               -38-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 38 of
                                         50
 1   the March 8 Letter, or uncertain enough to warrant further inquiry,
 2   negating Plaintiff's ability blithely to rely on them for the
 3   propositions asserted.
 4        Nor is the Court persuaded that Plaintiff was justified in
 5   relying on the March 8 Letter, which he says he believed had been
 6   written a year before based on alleged oral statements of Roesner,
 7   as establishing that Defendant had in fact moved out of the
 8   Property well before March 8, 2016, or that this assertion even
 9   raises a triable issue of fact.            First, although the year on the
10   date on the March 8 Letter is slightly smudged, it clearly reads
11   "March 8, 2016."       Second, the assertion that Defendant had actually
12   moved out of the Property around March 2015 is entirely
13   inconsistent with the facts presented in the February emails.
14   Third, a good faith belief that Defendant's March 8 Letter was a
15   year old would be completely inconsistent with the language Roesner
16   used in describing the letter in his March 14 email, i.e., that he
17   "had her create a letter of explanation about her occupancy as
18   well. (attached)."      Roesner Decl. Ex. R-8, ECF No. 124 (emphasis
19   added).     One would not speak contemporaneously of having someone
20   "create" a letter that had been written a year prior.                  And, most
21   importantly, the language of the March 8 Letter stated clearly that
22   it was Defendant's intention--vague, and without a deadline--to
23   move out, not that she had moved out, let alone a year ago.
24        This question does not rise to the level of credibility or
25   require us to weigh disputed fact or inferences, such that a trial
26   is necessary to determine disputed facts.              Rather, Plaintiff's
27   story is simply and thoroughly disproved by the numerous pieces of
28   evidence to the contrary.         Absent some other explanation or


                                               -39-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 39 of
                                         50
 1   additional facts that would create a genuine dispute, or allow for
 2   a plausible alternative inference, the Court is convinced that no
 3   reasonable trier of fact could conclude other than that Defendant
 4   was very well aware that Plaintiff had been residing at the
 5   Property while the Loan was being negotiated.
 6        Plaintiff asserts that even if he would not be able to
 7   justifiably rely on statements that Defendant had vacated the
 8   Property and it was not her residence prior to the Loan closing, he
 9   should nonetheless be able to rely on Defendant's statements in
10   various documents, including the Loan Documents, to the effect that
11   she intended to vacate the Property and would not be using it as
12   her residence in the future.             Defendant counters that in light of
13   the contradictory or at best vague statements that Defendant made
14   concerning when she might vacate the Property, as well as
15   Plaintiff's simply factually inaccurate statements concerning his
16   knowledge of Defendant's use of the Property prior to the Loan
17   closing, he either did not actually rely on any statements
18   concerning future occupancy or at a minimum cannot claim
19   justifiably to have relied on them.
20        The Court agrees with Defendant on this point as well.
21        First, Plaintiff does not support his argument regarding his
22   justifiable reliance on Defendant's statements that she had vacated
23   or would vacate or intended to vacate the Property on any
24   additional documents or communications.               In other words, the
25   universe of proof is the same for this issue as it was for the
26   issue whether Plaintiff knew that Defendant in fact occupied the
27   Property during the time the Loan was being negotiated, i.e., the
28   Loan Documents, and the March 8 Letter, as contextualized by


                                                -40-
Case: 18-04110   Doc# 161   Filed: 05/03/21    Entered: 05/03/21 15:47:06   Page 40 of
                                         50
 1   communications between Plaintiff and Roesner, i.e., the February 27
 2   and 28 emails, and the March 14 emails.              So the question is whether
 3   this same evidentiary record could plausibly support an assertion
 4   that Plaintiff actually and justifiably relied on statements
 5   concerning Defendant's post-March 12 (the date of the Loan
 6   Documents) occupancy of the Property.
 7        In the Court's view, these documents and communication suffer
 8   from the same infirmities for reliance purposes with respect to the
 9   question of Defendant's "future" occupancy of the Property as they
10   did with respect to the question of Defendant's actual residency in
11   the Property, and Plaintiff's knowledge thereof.                The Loan
12   Documents either make historical statements that are patently
13   false, based on other evidence in the record (e.g., Defendant has
14   not resided at the Property for two years (Loan Application),
15   Defendant has no intention of "ever making" the Property her
16   personal residence, even though it clearly had been and was her
17   residence as of at least March 8 (Occupancy Statement)), or that
18   are at once unequivocal and simplistic in a manner that is either
19   thoroughly at odds with other statements communicated to Plaintiff,
20   or questionable given the equivocation of the March 8 Letter, which
21   merely stated, without any effective dates or other deadlines, that
22   Defendant "intended" to vacate the Property, list and sell the
23   Property, and live with her mother in the meantime.
24        Moreover, focusing in particular on the March 14 email
25   exchange between Plaintiff and Roesner, the last pre-Loan closing
26   communication concerning Plaintiff's re-closing requirements for
27   the Loan, makes this point abundantly clear.
28


                                               -41-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 41 of
                                         50
 1        The language that the parties chose to express the status of
 2   Defendant's residence at the Property, then and going forward, is
 3   revealing.    Plaintiff to Roesner:          "Please send the title report
 4   and loan application which indicates this is not her residence
 5   anymore."     As noted previously, this statement clearly implies that
 6   Plaintiff was quite well aware that the Property had been
 7   Defendant's residence, as the February 27 and 28 emails had
 8   attested.    Further, the statement requests not verification that
 9   Defendant has in fact moved, i.e., some statement or other proof of
10   the actual facts about Defendant's occupancy of the Property, that
11   could be verified or confirmed--rather he requests a statement that
12   the Property is not her residence anymore, which is not only highly
13   implausible, given the admittedly false statements in the Loan
14   Application and other Loan Documents dated as of March 12, but is
15   also vague, and is not, without more, easily subject to objective
16   verification.
17        And the reply from Roesner:            "[H]ere is the document she
18   signed.     Also, I did one better and had her create a letter of
19   explanation about her occupancy as well (attached)," referring to
20   the March 8 Letter, is also quite curious.               First, as previously
21   noted, the use of the word "create" both indicates that the March 8
22   Letter was drafted contemporaneously, and that it was intended not
23   so much to describe the current status as to satisfy a pre-existing
24   requirement for the Loan, whether accurate or not.                    Second, the
25   language of the email is even more puzzling in light of the
26   statements in the March 8 Letter, that it was her intention to
27   vacate the Property and that she planned to live with her mother
28   [i]n the interim.      These statements, which ostensibly were provided


                                               -42-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06    Page 42 of
                                         50
 1   to support the statements in the Loan Application regarding
 2   Defendant's residency or, alternatively, were provided to offer
 3   some support for the proposition that she had moved out, or was
 4   committed to doing so, perform no such function.                The statements do
 5   not confirm that she has moved out-–they confirm the opposite; they
 6   do not confirm that she has committed to move out as of a certain
 7   date–-they do the opposite, in that they are vague and non-
 8   committal as to timing or other details; and they are at best
 9   confusing in that they are dated as of March 8, and contradict the
10   statement in the Loan Documents, dated March 12; and they are
11   delivered to Plaintiff on March 14.6
12         And why would Plaintiff need a statement regarding Defendant's
13   non-residency at the Property?           Precisely because he knew that this
14   was an issue, given the February emails that, like the March 8
15   Letter, confirmed that she did in fact live there, and offered an
16   at best non-committal promise of intention to move.
17         Given these demonstrable and, in the Court's view,
18   irreconcilable inconsistencies, Plaintiff's unquestioned and
19   uncritical "reliance" on Defendant's statements concerning her
20   future occupation of the Property is not justifiable.                  At a
21   minimum, these inconsistencies raised exactly the sort of "red
22   flags" that a lender should have noted, and that should have
23
24
           6
             The Court acknowledges that Roesner's March 14 email to Plaintiff went on
25   to state: "The home as I mentioned is being staged for sale and I talked to the
     real estate agent to confirm all that too" and that such statements concerning
     staging are consistent with statements in the February emails about an intention
26   to sell the Property. But such statements do not resolve the overriding
     inconsistencies and uncertainties that exist because of the inaccurate and vague
27   statements concerning Defendant's residence at the Property. And they certainly
     do not excuse the failure to make any reasonable inquiries on this important
28   question.


                                               -43-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 43 of
                                         50
 1   sparked further inquiry.         See Heritage Pac. Fin., LLC v. Machuca
 2   (In re Machuca), 483 B.R. 726, 736-37 (B.A.P. 9th Cir. 2012).
 3        Plaintiff's insistence on obtaining documents containing
 4   written statements concerning Defendant's non-occupation of the
 5   Property as her residence does not alter the Court's conclusions on
 6   this point.    To the contrary, Plaintiff's insistence on this point
 7   highlights the admitted fact that Plaintiff, far from being a
 8   "naif" in these matters, was an experienced and sophisticated real
 9   estate lender.     Plaintiff well understood the importance of making
10   a record (a) that Defendant did not and would not reside at the
11   Property, to avoid complications arising from California's anti-
12   deficiency protections for borrowers, and to preserve a potential
13   claim for fraud, and (b) that the Loan was made for a "business
14   purpose" to avoid complications arising from the Truth in Lending
15   Act ("TILA")7.    But, as this case demonstrates, mere wishing does
16   not make it so.
17
18         7
             Although not dealt with expressly by either party, the Court is not
     dissuaded from its conclusions by the statements in the Business Purpose
19   Statement that the purpose of the Loan was "Business" and not "consumer."
     First, as discussed briefly at section VI. below, the question whether a
20   transaction is or isn't subject to TILA turns on, among other issues, the
     purpose of the transaction, but that is a complex and fact-driven analysis,
21   which is not resolved simply by a borrower's statement that the purpose of a
     loan was "business" and the property involved was held for investment. And this
     case demonstrates why: the Business Purpose Statement stated without any
22   explanation or elaboration, that the purpose of the Loan was for "business" and
     that the Property was and would be for "investment," notwithstanding the
23   unequivocal statements that the Property had been and was as of March 8,
     Defendant's residence. And just as clearly, in reality the Property had no
24   commercial or investment purpose whatsoever–-it had not been rented, nor would
     it be, and any commercial purpose attributable to the Property (i.e., as a home
25   office for Defendant's business) was undercut by the fact that the Property had
     been Defendant's residence for years. Indeed, as the February 28 email and the
     March 8 Letter directly show, the only sense in which the Property would have a
26   "business" or "investment" purpose was the possibility that the Property might
     contain substantial equity that could be realized at sale. To "rely" on that
27   factor as establishing a "business purpose" or "investment" character to the
     Property or to a loan secured thereby is to expand those concepts into
28   absurdity.


                                               -44-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 44 of
                                         50
 1         Rather, given the false statements, vagaries and
 2   inconsistencies in this record concerning Defendant's future
 3   residence at the Property, it is clear to the Court that what
 4   Plaintiff sought via the numerous statements he required concerning
 5   Defendant's residence was not confirmation of facts that were a
 6   pre-condition to his lending, given the at best muddled and
 7   uncertain record concerning Defendant's residence, of which
 8   Plaintiff was certainly aware, as much as certainty that he had
 9   "papered the file" with numerous statements concerning the
10   residency issue, true or not, consistent with the other
11   communications or not, and confirmed and verified or not, to permit
12   Plaintiff to attempt to avoid the requirements of TILA, and to
13   preserve a fraud claim against his borrower, should the transaction
14   "go south."    While such maneuvering is certainly understandable as
15   a business leverage proposition, such behavior is entirely
16   inconsistent with the requirements placed upon a party making the
17   serious and consequential claim that he was defrauded and his debt
18   should be nondischargeable in bankruptcy.
19         For all of these reasons, and because the Court is convinced
20   that no rational trier of fact could reasonably conclude otherwise,
21   the Court concludes that Plaintiff will not be able to demonstrate
22   that he justifiably relied on statements concerning Defendant's
23   occupation of the Property as her residence, and summary judgment
24   is appropriate on Plaintiff's First Claim for Relief.
25   VI.   MOVANT'S TILA DEFENSE
26         Finally, Defendant argues that summary judgment is appropriate
27   because Plaintiff violated TILA in making the Loan.                   15 U.S.C. §
28   1601 et seq.    While there is no limitations period for the


                                               -45-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 45 of
                                         50
 1   assertion of TILA as a defense that would prevent Defendant from
 2   raising such defense, and Plaintiff, as a creditor who originated
 3   the Loan through a mortgage broker, is subject to TILA, it is not
 4   clear whether TILA applies to this transaction.                See 15 U.S.C. §§
 5   1602, 1640(h); In re Johnson, No. 09-52288-ASW, 2010 WL-4668353, at
 6   *4 (Bankr. N.D. Cal. Nov. 9, 2010) (citation omitted).
 7        TILA provides an exemption for "[c]redit transactions
 8   involving extensions of credit primarily for business, commercial,
 9   or agricultural purposes."         15 U.S.C. § 1603(1).         Plaintiff argues
10   that TILA does not apply to the transaction between the parties
11   because the transaction was made, at least ostensibly, for
12   "business" purposes, citing to the Loan Documents, which so stated,
13   and to the March 8 Letter Defendant sent to Plaintiff supporting
14   the same.    Defendant counters that the Property was Defendant's
15   personal residence and the Loan was not really for business
16   purposes, so, therefore, the transaction between the parties is not
17   exempt from TILA.
18        However, this inquiry is largely fact-based and requires a
19   case by case analysis.        Daniels v. SCME Mortg. Bankers, Inc. 680 F.
20   Supp. 2d 1126, 1129 (C.D. Cal. 2010) (citing Thorns v. Sundance
21   Props., 726 F.2d 1417, 1419 (9th Cir. 1984)).                Although the parties
22   have facially argued their respective positions, the issue has not
23   been sufficiently briefed or argued to provide the Court with a
24   basis for determining whether there are grounds for summary
25   judgment.
26        Further, as set forth in sections V.A. through V.C. supra, the
27   Court is granting summary judgment on the issues of Defendant's
28   alleged false statements concerning her income, the value of the


                                               -46-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 46 of
                                         50
 1   Property and her residence at the Property and purpose of the Loan.
 2   These matters having been resolved in Defendant's favor, it is no
 3   longer necessary for Defendant to assert a TILA-based defense, and
 4   this issue has become moot.
 5        Accordingly, the Court determines as moot that portion of
 6   Defendant's MPSJ that seeks to assert a defense based on TILA.
 7                                       CONCLUSION
 8        The Court does not lightly grant partial summary judgment in
 9   this matter, mindful of two very important concerns.
10        First, the Court acknowledges that summary judgment, which
11   requires the Court to determine that there is no genuine dispute of
12   material fact on the question presented, and concludes the matter
13   on that question without a trial, is granted relatively rarely on
14   matters involving nondischargeability claims under § 523(a)(2) of
15   the Bankruptcy Code, which requires the Court to make
16   determinations on matters that are at once fact-specific and
17   elusive: an alleged fraudster's intent and an alleged victim's
18   understanding and reliance.          But, for the reasons set forth at
19   great length above, the Court is convinced that this is that
20   perhaps rare case in which critical elements of nondischargeability
21   claims have not been and, on this record, cannot be established,
22   and summary judgment is appropriate.
23        Second, the Court also acknowledges the challenges inherent in
24   negotiating and documenting loan transactions secured by real
25   property in the secondary market, involving perhaps more frequently
26   small, non-institutional lenders and less sophisticated borrowers.
27   The Court further acknowledges the tension between the need quickly
28   and expeditiously to negotiate and document such transactions and


                                               -47-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 47 of
                                         50
 1   the pressures on cash-needy borrowers and wary lenders reliably to
 2   establish their legal relations under the proposed transaction,
 3   including anticipating their relations should the borrower default.
 4   And it is clear that these sorts of transactions require resort to
 5   routine practices and established forms of documents that, in many
 6   instances, facilitate the quick approval and funding of loans.
 7        But where, as in this case, the information provided in those
 8   forms inexplicably and repeatedly contradicts reality, including
 9   for example with respect to the borrower’s ability to repay a loan,
10   or the borrower’s use of the property securing the loan, those
11   forms do not serve to confirm or verify conditions requisite to
12   funding; rather they attempt to skirt the requirements of federal
13   and state law enacted to protect the interests of borrowers, and to
14   fabricate claims of fraud to shift the risk of non-payment in case
15   of a default.     And as this case pointedly demonstrates, no law,
16   bankruptcy or non-bankruptcy, ought to countenance such
17   manipulation.
18        Defendant's MPSJ is GRANTED as to the First Claim for Relief
19   in that, based on the undisputed facts, Plaintiff cannot show that
20   he justifiably relied on Defendant's statements regarding her place
21   of residence.
22        Defendant's MPSJ is also GRANTED as to the Second Claim for
23   Relief in that, based on the undisputed facts, Plaintiff cannot
24   show that Defendant made a fraudulent misrepresentation regarding
25   the value of the Property.
26        Defendant's MPSJ is also GRANTED as to the Third Claim for
27   Relief in that, based on the undisputed facts, Plaintiff cannot
28


                                               -48-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 48 of
                                         50
 1   show that he reasonably relied on Defendant's statements regarding
 2   her income.
 3        Defendant's MPSJ is DENIED as moot in regard to whether
 4   Plaintiff reasonably relied on Defendant's statements regarding the
 5   Property's value and to the extent that she relies on a TILA
 6   defense.
 7        Finally, Plaintiff's Objection and Motion to Strike are
 8   DENIED.     The Court will enter an Order Granting in Part and Denying
 9   in Part Defendant's Motion for Partial Summary Judgment concurrent
10   with the filing of this Opinion.
11
12                                ***END OF OPINION***
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -49-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 49 of
                                         50
 1                                  COURT SERVICE LIST
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -50-
Case: 18-04110   Doc# 161   Filed: 05/03/21   Entered: 05/03/21 15:47:06   Page 50 of
                                         50
